Citation Nr: 1541879	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected depressive disorder, not otherwise specified (NOS), in excess of 30 percent prior to January 15, 2013 and 50 percent from January 15, 2013.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities prior to January 15, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a November 2014 rating decision, the disability rating assigned to the service-connected depressive disorder, NOS, was increased to 50 percent, effective January 15, 2013.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

During the course of the claim, the Veteran described an inability to retain employment due, in part, to her service-connected depressive disorder, NOS.  The Veteran was granted TDIU effective January 1, 2013.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is part of an increased rating claim when raised by the record.  Thus, the Board must consider the issue of entitlement to a TDIU prior to January 15, 2013.  Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).


FINDINGS OF FACT

1.  Prior to January 15, 2013, the Veteran's depressive disorder, NOS, was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From January 15, 2013, depressive disorder, NOS, was manifested by no more than occupational and social impairment with reduced reliability and productivity.
3.  The service-connected depressive disorder, NOS, does not present a disability picture so unusual or exceptional as to render impractical application of the schedular rating standards.

4.  Prior to January 15, 2013, the Veteran's service-connected disabilities did not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to January 15, 2013, the criteria for the assignment of a disability rating in excess of 30 percent for depressive disorder, NOS, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2014).

2.  From January 15, 2013, the criteria for the assignment of a disability rating in excess of 50 percent for depressive disorder, NOS, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9434 (2014).

3.  Prior to January 15, 2013, the criteria for a TDIU based upon service-connected disabilities were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, however, the Veteran's claim for increased initial ratings for her service-connected depressive disorder is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the May 2012 rating decision, the RO issued a letter dated in June 2011 that advised the Veteran of the evidence necessary to substantiate her claim for service connection and of her and VA's respective obligations with regard to obtaining evidence.  In the May 2012 rating action, the RO granted service connection for depressive disorder and a 30 percent disabling was assigned.  As indicated above, in a November 2014 decision, the RO increased the disability rating to 50 percent, effective January 15, 2013.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes that the duty to notify has been met.

The Board also finds that the duty to assist has been met.  The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), VA and private treatment records, Social Security Administration (SSA) records, and secured examinations in furtherance of her claims.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. §3.159(c)(1)-(3). 

VA examinations were obtained in August 2011 and November 2014 with respect to the pending increased rating claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 30 percent evaluation for her service-connected depressive disorder prior to January 15, 2013 and a 50 percent disability rating from January 15, 2013.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's depressive disorder, NOS, is evaluated pursuant to 38 C.F.R. § 4.130, DC 9434.  Under this formula, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 55 to 68 as determined by examiners dating from 2011 to 2013.  These scores are indicative of mild to moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In this case, the Veteran seeks disability ratings in excess of the currently assigned 30 percent and 50 percent for her service-connected depressive disorder.  After having reviewed the record, and for reasons explained in greater detail below, the Board concludes that the currently assigned staged ratings should not be disturbed.

The Veteran was afforded a VA examination in August 2011 at which time the VA examiner noted that the Veteran was dressed casually, but appropriately.  Her hygiene and grooming appeared good.  She was well-oriented.  The Veteran's mood was "somewhat low" and her affect was "somewhat restricted, but was variable and congruent to the conversation."  The Veteran's thought process was logical and goal-directed.  There was no evidence of psychosis or mania.  She denied suicidal or homicidal ideation.  The examiner noted that the Veteran's speech was, at times, somewhat fast in rate.  She was also "somewhat difficult to interrupt or redirect to the questions asked of her."  Her judgment was intact.  The Veteran reported that she was able to fully and independently complete all activities of daily living.  The examiner noted that the Veteran had "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medications."  The examiner stated that there was more social impairment than occupational impairment:  "[h]er occupational functioning appears to be largely intact."  The Veteran was previously married and has two young children.  She reported unreliable support from her family and stated that she tends to rely on herself and is not easily trusting based upon her experiences in her family.  The Veteran endorsed few social relationships or activities at the current time.  The examiner noted, "[s]he does not disclose to her friends how she is really feeling."  The Veteran enjoys reading and using the computer.  She previously enjoyed traveling; however, she no longer has the motivation to do so.  She worked until December 2009, when she was laid off.  She reported that, although she had difficulty acclimating to her first non-military jobs, she had good work attendance and work performance.  The Veteran endorsed depressed mood, as well as disturbances of motivation and mood.  The examiner diagnosed the Veteran with depressive disorder, NOS.  A GAF of 55 was assigned, which was to reflect "the presence of moderate symptoms and associated impairment in functioning, particular with regard to social functioning."

VA treatment records dated in December 2012 documented the Veteran's report that she was unable to sleep because her mind was full of thoughts.  In January 2013, she complained of fatigue, depression, and marital problems.  She endorsed increased stress, as well as declining mood.  The Veteran also reported persisting sleep difficulties, anhedonia, low energy, impaired concentration, lack of libido, persistent tearfulness, and irritability.  She stated that "[s]he is motivated to keep her health and children's lives on track."  Her mood was dysphoric.  The Veteran's judgment and thought processes were normal.  She was alert and oriented.  VA treatment records dated in February 2013 noted the Veteran's dysphoric mood.  Her affect was full and appropriate.  She denied suicidal or homicidal ideation.  It was noted that she had "[p]artner relational problems."  A diagnosis of major depressive disorder (MDD) was indicated.

In a February 2013 Social Security Administration (SSA) Disability Evaluation, the Veteran was noted to be depressed.  She reported that she had participated in VA treatment from June 2012 to July 2012; she now meets with a psychologist once per month.  The Veteran endorsed racing thoughts.  She is easily agitated; however, "[t]here is no physical aggression towards others nor will she destroy any personal property."  The Veteran is socially withdrawn.  It was noted that the Veteran has two young children and "she does what she has to do for them."  She reported increased crying spells.  The Veteran gets five to six hours of sleep per night.  She has diminished interest or pleasure in activities.  She experiences anxiety.  The Veteran presented as appropriately dressed and groomed, with good basic functioning and hygiene; although, the Veteran reported that her personal hygiene and personal grooming are sometimes affected by her moods.  It was noted that her memory is fair; her insight and judgment are intact.  The Veteran does not have any family support.  "She is able to maintain current friendships; however, has no interest in obtaining new friendships."  Her social life is inactive with few friends.  It was noted that the Veteran's attention and concentration are mildly impaired.  The examiner stated that the Veteran would have moderate impairment in her ability to interact appropriately with supervisors, co-workers, and the public, as she presented as easily agitated.  The examiner further opined, "[t]his claimant may moderately be able to tolerate day to day work pressures with compliance to mental health treatment and medical clearance due to reported medical conditions."  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.  A GAF of 68 was assigned.

VA treatment records dated in February 2014 documented the Veteran's report of depression, tearfulness, anhedonia, isolation, irritability, decreased motivation, and decreased concentration.  It was further noted that the Veteran was getting a divorce after three years of marriage.  She denied auditory or visual hallucinations.  She also denied suicidal or homicidal ideation.  In a May 2014 VA treatment record, the Veteran continued to endorse depression, limited enjoyment of activities, fatigue, and initial insomnia.  In June 2014, the Veteran explained that she has a "handful of friends who live other places" but is quite isolated at present.  In July 2014, the Veteran reported that she is "often bothered/upset by her thoughts."  She becomes worried and overanalyzes things; this sometimes interferes with her sleep.  The Veteran endorsed low interest and motivation.  A continuing diagnosis of MDD was indicated.

The Veteran was afforded another VA examination in November 2014 at which time the examiner confirmed a continuing diagnosis of MDD.  The examiner stated that the Veteran exhibited "[o]ccupational and social impairment with reduced reliability and productivity."  The Veteran is at times overwhelmed by her multiple responsibilities, including child care.  She reported particular difficulty with her thirteen-year-old daughter.  The Veteran stated that she has been unable to sustain or cultivate any significant relationships in her life.  She is not dating and has no close friends.  Most of the Veteran's contacts are through cell phone and email.  She has no regular contact with her father and step-mother; she has no siblings.  The examiner stated that the Veteran is relatively isolated and reclusive in her home.  The Veteran has no discrete hobbies; she used to enjoy reading, but her mind wanders.  She endorsed a "significantly attenuated level of motivation and mood to pursue social relationships and engagements."  The examiner noted that "[o]verall, the results of this examination indicated a significant decrement in the Veteran's social functioning associated with her diagnosed mental health condition."  The Veteran has restarted college course work, and is also pursuing certification as a personal trainer.  However, she reports being "challenged academically by difficulties in sustained focus, concentration, short term memory, and attention especially when her depression symptoms and anxiety condition are most pronounced."  The examiner further noted that dealing with her medical and psychiatric challenges and conditions have made it difficult to pursue and acquire viable employment.

In the November 2014 VA examination report, it was noted that the Veteran endorsed depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events.  She also reported experiencing a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The examiner noted that the Veteran was neatly dressed and well-groomed.  She was well-oriented, polite, and communicative.  Her mood was subdued.  The Veteran's affect was "relatively unrestricted and congruent with the material under review."  She is fully and independently able to attend to her activities of daily living.  Of note, the Veteran reported some brief periods during which her psychological symptoms were more pronounced and she had no desire to eat.  She did not endorse suicidal or homicidal ideation.  The examiner noted that the Veteran's depressive symptoms "have clearly undermined and impacted her functioning across multiple personal domains, impacting her personal/intimate and social relationships, as well as continues to undermine her overall personal functioning."  The examiner further stated that the Veteran is more prone to reclusiveness and isolation when not compelled to household, childcare, or personal responsibilities.  The Veteran also reported episodic hopelessness and helplessness when feeling overwhelmed.  She stated that she is "episodically challenged by vegetative symptoms" such as forgetting to eat when tired or depressed.  She has decreased energy levels.  The examiner noted the Veteran's compromised self-esteem and self-image.  He opined, "[f]urther characteristics of the Veteran's continued depressive process include chronic anhedonia, periods of isolation and withdrawal, lack of interest in and withdrawal from most social activities and personal interests, and compromises in physical and psychic energy."  The examiner stated that the Veteran's depressive symptoms undermine productive communications with family members and her very limited circle of friends.  The examiner reported that the Veteran "remains actively engaged in and complaint with therapeutic treatment processes, despite the continuation of her symptomatology."  The examiner concluded, "[o]verall, the results of this examination indicate a continuation of the Veteran's service-connected depression, with additional decrements in functional status since the last examination, predominantly observed across social/interpersonal, marital/family, and personal domains of this Veteran's life."

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).
With regard to the Veteran's depressive disorder, the Board concludes that a disability rating in excess of 30 percent is not warranted prior to January 15, 2013.  The VA treatment records and the August 2011 VA examination report do not show that the Veteran had occupational and social impairment with reduced reliability and productivity prior to January 15, 2013.  Rather, the findings of the VA examiner and treatment providers are, at most, indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was shown to maintain some social relationships friends and family members.  She participated in activities outside the home.

With respect to the period dating from January 15, 2013, the Board concludes that a disability rating in excess of 50 percent is not warranted because this disability has not been shown to result in occupational and social impairment, with deficiencies in most areas, including judgment thinking or mood, due to such symptoms as near-continuous depression; suicidal ideation, obsessional rituals, illogical speech, near continuous panic or depression affecting the ability to function independently; spatial disorientation; neglect of personal appearance; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434.  The Board has reviewed the record and finds that the evidence shows that the Veteran's depressive symptoms are not of such severity as to warrant a 70 percent evaluation.

The Board recognizes that the Veteran reported irritability, episodes of vegetative symptoms such as forgetting to eat when tired and depressed, and difficulty in adapting to stressful circumstances (including work or a work-like setting).  See, e.g., the VA examination report dated November 2014.  Crucially, there is no evidence that the symptoms endorsed by the Veteran rose to the level of impaired impulse control such as unprovoked irritability with periods of violence as is contemplated for the assignment of a 70 percent rating, or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), as is contemplated for the assignment of a 100 percent rating.  Moreover, although 'difficulty in adapting to stressful circumstances' is a criterion contemplated for the assignment of a 70 percent rating, the Veteran's symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication that her occupational and social functioning was demonstrative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is necessary to support a 70 percent evaluation.  Moreover, total occupational and social impairment as a result of the Veteran's service-connected depressive disorder, NOS, has not been shown.  The evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.

Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's depressive disorder, NOS, warrants disability ratings in excess of 30 percent prior to January 15, 2013 or 50 percent from January 15, 2013.  Therefore, the evidence of record does not support the schedular criteria required for increased disability ratings as to this service-connected disability at any time during the current appeal.  This claim must be denied.

Additionally, the Board finds that the Veteran's depressive disorder, NOS, does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for depressive disorder, NOS, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depressive disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including depression, anxiety, anhedonia, suspiciousness, social impairment, fatigue, sleep impairment, impaired concentration, and irritability.  The current disability ratings contemplate these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9434 is adequate to fully compensate her for the disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).
"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2014).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

As indicated above, in the pursuit of her increased rating claim for depressive disorder, which was filed in May 2011, the Veteran has raised the issue of entitlement to a TDIU based on the disabling effects of her service-connected disabilities.  She has been granted TDIU from January 15, 2013; as such, the Board will review the Veteran's entitlement to a TDIU from the date of her increased rating claim through January 15, 2013.  Prior to January 15, 2013, she was service-connected for depressive disorder, NOS, at 30 percent disabling; degenerative joint disease (DJD) of the left hip at 10 percent; right mild sub acromial bursitis and mild capsular hypertrophy of the acromioclavicular (AC) joint at 10 percent; residuals, status-post left shoulder surgery with shoulder strain at 10 percent; degenerative disc disease (DDD) with herniation of the lumbar spine at 10 percent; dysphoria/hoarseness at 10 percent; oropharyngeal dysphagia at 10 percent; radiculopathy of the left lower extremity at 10 percent; cubital tunnel syndrome of the left elbow at 10 percent; cubital tunnel syndrome of the right elbow at 10 percent; allergic rhinitis at zero percent; DDD of the cervical spine at zero percent; telangiectasia, left posterior aspect of the thigh at zero percent; scar, residual of lumbar spine surgery, at zero percent; scar, residual of left shoulder surgery, at zero percent; scar, residuals of ulnar nerve decompression of the right elbow at zero percent; and telangiectasia, right distal lateral aspect of thigh at zero percent.  Her combined rating was 70 percent.

Accordingly, prior to January 15, 2013, the Veteran failed to meet the schedular criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more).  The claim must therefore be considered on an extraschedular basis.

In accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extraschedular consideration.

The Court has stated that in order for a veteran to prevail on a claim for a TDIU under 38 C.F.R. § 4.16(b), the record must reflect some factor that takes his case outside of the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether a veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  

Thus, the question currently before the Board is limited to whether the evidence, prior to January 15, 2013, reflected that the Veteran's service-connected disabilities precluded the Veteran from working and the case should be submitted to the Director of Compensation and Pension for extra-schedular consideration of TDIU.

The record indicates that the Veteran has not been employed since January 2009, when she was laid off from her employer in a reduction of force.  See the VA Form 21-4192 dated October 2014.  Crucially, the evidence of record does not show that the Veteran's service-connected disabilities are so exceptional or unusual that they cause her to be unemployable.  Although the Veteran has not maintained employment during the period under consideration, there was no indication that her unemployment was due to any special factors surrounding her service-connected disabilities.

In this matter, the evidence of record does not reflect that the Veteran's service-connected disabilities have impacted her employability beyond what is contemplated by the schedular ratings assigned.

A June 2009 VA examination noted the Veteran's report of intermittent left hip pain radiating to her left hamstring region.  She was able to walk briskly without an assistive device.  It was noted that the Veteran was currently unemployed; however, "when she was employed as an information manager, she was only able to sit for a maximum of fifteen minutes without having to change positions and she was unable to stand greater than ten minutes."  Her limitation of daily activities is that she is unable to carry more than one grocery bag.  The examiner diagnosed her with chronic left hip DJD with neuropathy with a distribution of L5-S1.

In a September 2009 VA examination, it was noted that the Veteran had a history of bilateral cubital tunnel syndrome, status-post decompression surgery on the right side.  The Veteran is left-hand dominant.  She described symptoms of numbness and paresthesia radiating down her left arm with intermittent symptoms in her right arm.  She reported fatigue at the end of the day.  Examination revealed a 6 cm. by 0.5 cm. scar of the right elbow that was mobile and nontender, and non-adherent to deeper tissue.  There was no keloid formation.  The Veteran had a positive Tinel sign over the ulnar nerve bilaterally.  The left upper extremity revealed diminished sensation of the ulnar nerve.  Motor strength was intact, bilaterally.

The Veteran was afforded a VA examination in September 2009, which also addressed her gastrointestinal symptoms.  She reported regurgitation of food contents from her stomach into her esophagus, occurring two to three times per week.  She denied abdominal pain, indigestion, heartburn, nausea, or vomiting.  She also denied hematemesis or melena stools.  The examiner determined that the Veteran's upper gastrointestinal symptoms have had no effect of her occupation or activities of daily living.  The examiner diagnosed the Veteran with mild gastroesophageal reflux disease (GERD).

In a September 2009 VA examination to address the Veteran's telangiectasia of her thighs, the examiner diagnosed the Veteran with minimal asymptomatic (nontender, nonpainful) telangiectasia in the right posterior thigh with a normal skin examination of the left posterior thigh region.  The examiner determined that the telangiectasia had no impact on the Veteran's occupation. 

The Veteran was afforded an October 2009 VA examination as to her disabilities of the left shoulder, left hip, lumbar spine, cervical spine, and right AC joint, as well as radiculopathy of the left lower extremity.  She reported moderate, constant left hip pain.  She presented with a mild antalgic gait.  She denied the use of assistive devices.  The Veteran reported taking Tramadol and Diclofenac for her musculoskeletal disabilities.  She reported that, with regard to her occupation, she has difficulty in prolonged sitting, standing and walking for more than three-quarters of an hour, walking up and down steps, and climbing.  Following physical examination, the examiner diagnosed the Veteran with left hip strain, mildly active at the time of examination with range of motion abnormality.  With respect to her left shoulder, the Veteran reported mild intermittent pain.  She reported that, with respect to her occupation, her left shoulder pain caused difficulty in overhead use and lifting more than ten pounds.  Following range of motion measurements, the examiner diagnosed the Veteran with left shoulder strain status post residuals of left shoulder surgery mildly active at the time of examination with range of motion abnormality.  As to her cervical spine, the Veteran reported experiencing pain three times per day, with a duration of ten minutes.  She denied any radiation of pain to her upper extremities.  As to functional impairment, the Veteran reported difficulty with constant activity of the cervical spine, difficulty in driving and vehicle, and difficulty in use of a computer.  She did not report any incapacitating episodes during a 12-month period.  The examiner diagnosed a normal cervical spine upon physical examination.

The examiner determined that "[f]rom my physical examination of the cervical spine, I find no functional impairments of the cervical spine which would preclude the Veteran from seeking employment.  I also find no functional impairments of the cervical spine in regards to activities of daily living."  The October 2009 VA examiner also addressed the Veteran's lumbar spine disability.  To this end, the Veteran reported moderate constant burning pain radiating to her right leg with numbness, tingling, weakness, and fatigue of her right lower extremity.  She reported the following functional impairment due to her lumbar spine disability:  "difficulty in prolonged sitting, standing and walking for more than twenty minutes, bending and lifting more than five pounds."  The examiner diagnosed the Veteran with a lumbar strain status post residuals of lumbar surgery with DDD of the lumbar spine mildly active at the time of examination.

The Veteran was afforded a separate October 2009 VA examination to address her service-connected scars.  The examiner noted a superficial, nontender, nonpainful scar in the anterior aspect of the left shoulder.  The oblique scar measured 14 cm. by 0.6 cm.  The texture was smooth, and the scar was not elevated or depressed.  The scar was nonadherent to the underlying tissue.  There was no ulceration or breakdown at the scar site.  The scar was slightly hyperpigmented and caused mild disfigurement in the left shoulder area.  It did not cause limitation of function.  The examiner also identified a superficial, nontender, nonpainful scar of the right elbow.  The scar was smooth, and was not elevated or depressed.  It was a vertical scar that measured 4 cm. by 0.8 cm.  The scar was nonadherent to the underlying tissue.  The scar caused minimal disfigurement in the posterior aspect of the elbow.  There was no limitation of function.  The examiner also identified a scar in the lower lumbar region, which measured 3 cm. by 0.3 cm. and was superficial, nontender, and nonpainful.  The texture of the scar was smooth.  It was not elevated or depressed, and was not adherent to the underlying tissue.  The scar was slightly hyperpigmented.  It caused no limitation of function.  The examiner noted the Veteran's report that she was a full-time student.  The examiner concluded that the Veteran's left shoulder, right elbow, and lumbar region scars would have no effect on her occupation and did not affect her activities of daily living.

In another October 2009, the Veteran presented for evaluation of dysphonia/hoarseness and allergic rhinitis.  She reported symptoms of frequent sneezing, nasal congestion, pain between the eyes, headaches, and post-nasal drip.  She experiences these symptoms year-round, despite treatment with Claritin and nasal saline.  She stated that, with regard to her headaches, "it does make it difficult for her to perform her duties although she does present to work and will try her best to work through that."  She also reported dysphagia, with persistent hoarseness.  She stated that "[s]he works for a shipping company which involves speaking over the phone to the truck drivers and the other clients . . . she has difficulty communicating over the telephone as due to the hoarseness, it is difficult to understand her and with prolonged talking . . . she will eventually lose her voice altogether."

In December 2009, the Veteran was afforded another VA examination as to her gastroesophageal symptoms.  It was noted that she underwent an endoscopy and an esophageal dilation in October 2009.  The Veteran had a normal esophagus with a small hiatal hernia.  The examiner concluded that the Veteran's upper gastrointestinal symptoms have had no effect on her occupation.

In February 2010, the Veteran was afforded another examination as to her oropharyngeal dysphagia.  The Veteran reported dysphagia for solids only, which occurs daily.  She stated that she is a full-time student.  Her activities of daily living are affected in that she must choose her food wisely so that it does not get stuck in her throat.

The Veteran was afforded another VA orthopedic examination in February 2010 at which time she reported severe constant low back pain, with moderate constant burning pain that radiated to her legs.  She presented with a moderate antalgic gait.  She denied the use of assistive devices.  She continued to take Tramadol and Diclofenac for her musculoskeletal pain.  With regard to occupational impairment, it was noted that the Veteran "has difficulty in prolonged sitting for more than five minutes, standing and walking for more than two minutes, and bending and lifting more than four pounds."  Sensory and motor functions were normal as to the lumbar spine.  The Veteran denied any incapacitating episodes during a 12-month period.

In a February 2010 VA examination as to her telangiectasia of the left thigh, the examiner noted a telangiectasia measuring 3x3 cm.  The Veteran reported an associated burning sensation in the area.  She wears support panty hose, which help.  Her activities of daily living are minimally affected in that she has occasional burning in that area, but it does not prevent exercising.  

A March 2010 VA examination report noted diminished sensation in the ulnar nerve distribution of both hands.  The Veteran had diminished hand grip strength, bilaterally (4/5).  The examiner diagnosed severe ulnar nerve neuropathy.

As was described above, the Veteran was afforded a VA psychological examination in August 2011 at which time the examiner determined that the Veteran's depressive disorder, NOS, resulted in "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication."  The examiner further noted that the Veteran's impairment was largely social, and her "occupational functioning appears to be largely intact."

The Board has reviewed the evidence prior to January 15, 2013 and recognizes that the Veteran has reported certain physical symptoms such as pain, lack of endurance, loss of sensation, weakness, and fatigability due to her service-connected physical disabilities.  She has also reported depression, anxiety, social isolation, and difficulty concentrating due to her service-connected depressive disorder.  However, such symptoms are considered by the current disability ratings.  See Van Hoose, supra.  Critically, the severity of the Veteran's service-connected symptomatology was specifically contemplated by assigned evaluations.  See 38 C.F.R. §§ 4.40, 4.45.  The Board recognizes that the Veteran has filed many statements as to her belief that her service-connected disabilities render her unable to gain or maintain substantial employment.  However, the evidence of record, prior to January 15, 2013, does not support a conclusion that her service-connected disabilities alone made her unemployable for the period under consideration.  Thus, there is no basis to refer the Veteran's case for consideration of an extraschedular evaluation.

Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 115-16.  As the Veteran does not satisfy the criteria for a TDIU rating under 4.16(a) and her service-connected disabilities are not such as to warrant consideration of an extraschedular rating under 38 C.F.R. § 4.16(b), the Board concludes that the Veteran's claim for TDIU does not warrant referral for extraschedular consideration.  The Veteran's claim of entitlement to TDIU is accordingly denied.


ORDER

Entitlement to a disability rating in excess of 30 percent for depressive disorder, NOS, prior to January 15, 2013 is denied.

Entitlement to a TDIU prior to January 15, 2013 is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


